In re Casimier, Rodney; — Defendants); applying for writ of certiorari and/or review, supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “D”, No. 274-609.
The relator represents that the district court has failed to act timely on a writ of mandamus he has filed on or about August 10, 1990. If relator’s representation is correct, the district court is ordered to consider and act on the writ. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the *1047pleading which is herewith transferred to the district court.